Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 17-21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Varlonga  (4130972).
Varlonga (figure 1) shows a sealing strip for sealing of connecting joints in drywalls, comprising: a central web (21), which has two longitudinal rims, the first sealing profile comprising a first profile portion (the step down portion adjacent the rims) which connected to the central web and disposed along the first one of the longitudinal rims and which extends in a perpendicular direction below a bottom surface of the central web and having a first thickness, a second profile portion (the thinner section extending below 21 in the direction toward 6a) which is adjoining the first profile portion, which corresponds to an end of the sealing profile and extends in the perpendicular direction under a bottom surface of the central web, wherein the second profile portion has a second thickness, wherein the second thickness (of 32) is smaller than the first thickness(the thickness starting at the position where it starts tapering) to create a space for accommodating a building structure in an installed state (able to function as claimed), the space offset from overlapping the central web and the first profile portion overlapping a first side of the building structure (able to function as claimed; only the sealing strip is claimed and is a subcombination with the building/drywall) and the second profile portion adjacent to a second side of the building structure when the building structure is in the space in the installed state.
Per claim 2, Varlonga further shows the first profile portion and/or the second profile portion having a substantially rectangular cross section (see figure 1).
Per claim 20, Varlonga further shows a slanted portion (the portion outside that 4 points to in figure 1) that merges a transition area between the first profile portion and the second profile portion.
Per claim 3, Varlonga further shows the slanted portion comprising a chamfer that merges the transition area between the first profile and the second profile portions (the slanted portion also having a chamfer portion).

Per claims 7, Varlonga further shows, a second sealing profile (the thinner section extending below and toward part 7a) which is disposed along a second one of the rims, the central web, the first sealing profile and the second sealing profile are joined to form a U-shaped cross section, and wherein legs of the U merge into the central web and are formed by the first and second sealing profile.
Per claim 8, Varlonga further shows the sealing strip has an end face (in figure 1), which is formed by an upper side (figure 1, the side closer to the bottom of the figure) of the central web (the upper side is formed with recesses and protrusions) and by an upper side of the first profile portion, wherein the upper sides lie in one plane (see figure 4).
Per claim 9, Varlonga further shows sealing strip has an end face, which is formed by an upper side of the central web and by an upper side of the first profile portion, wherein the upper side of the central web has a recess (it has multiple recesses and protrusions). 
Per claims 10-11, Varlonga further shows the inner sides of the legs of the U are respectively designed to be planar (see figure 1) and are formed by inside faces of the first profile portion and the second profile portion, the inner sides of the legs extend perpendicular to an inner side of the central web (21).
Per claim 12-15, 17-18, Varlonga shows the first and second profile portions are compressible (duTral gasket…..rubber…epdm), the strip is flexible on the whole, the strip is provided with a material that is impermeable to air, noise-absorbing, soundproof, fire-resistant, impervious to smoke and/or thermally insulating, the recess extends centrally in the sealing strip (the middle recess), the central web has at least one width-extending element comprising a material selected from the group consisting of a deformable material, a plastic film, a fabric, and a non-woven (Dutral gasket).
Per claims 19, 21, Varlonga further shows the first sealing profile and the second sealing profile have different cross-sectional shapes, an angle of the angled portion in the transition area merging the first profile portion and the second profile portion is 90 degree (see the inside angle at the transition in figure 1).
Claim(s) 1, 16 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pilz et al (8087205).
Pilz et al figure 10a shows a sealing strip for sealing of connecting joints in drywalls, comprising: a central web (116), which has two longitudinal rims (at the location where 120 exists), wherein a first sealing profile (120 in figure 10b), which is disposed along a first one of the longitudinal rims, the first sealing profile comprising a first profile portion(horizontal part of 120 in figure 10b), which is connected to the central web (figure 10b) and disposed along the first one of the longitudinal rim and which extends in perpendicular direction below a bottom surface of the central web has a first thickness, a second profile portion(the vertical part of 120 figure 10b) which is adjoining .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varlonga (4130972).
Varlonga shows all the claimed limitation including the sealing strip being made of Dutral (gasket…..rubber…epdm),
Varlonga does not show the rubber/gasket being foam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Varlonga’s sealing strip to have it made of foam rubber .

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
With respect to Varlonga patent, the reference shows the central web 21 connected to its outer rims.  The rims having first and second sealing profiles as set forth above.  The reference further shows the limitations “the space is offset from overlapping central web” and “perpendicular” as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/7/2021